     Case 2:20-cv-00047-KJM-AC Document 25 Filed 12/02/20 Page 1 of 12


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DON C. LIVINGSTON,                                No. 2:20-cv-0047 KJM AC P
12                       Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    PATRICK COVELLO, Warden,
15                       Respondent.
16

17          I.      Introduction

18          Petitioner Livingston is a state prisoner incarcerated at Mule Creek State Prison, under the

19   authority of the California Department of Corrections and Rehabilitation (CDCR). Petitioner

20   proceeds pro se and in forma pauperis with this habeas corpus action filed pursuant to 28 U.S.C. §

21   2254. See ECF No. 1. Petitioner pursues two claims for relief: (1) ineffective assistance of trial

22   counsel for failing to pursue a diminished capacity defense, and (2) lack of substantial evidence to

23   support a special circumstances finding. Id. at 6, 22.

24          Presently pending is respondent’s motion to dismiss this action on the ground it was

25   commenced beyond the one-year statute of limitations set forth in the Antiterrorism and Effective

26   Death Penalty Act (AEDPA), 28 U.S.C. § 2244(d). ECF Nos. 12-3. Petitioner opposes the

27   motion on the ground he is entitled to equitable tolling based on his alleged mental incompetence.

28   ////
                                                       1
     Case 2:20-cv-00047-KJM-AC Document 25 Filed 12/02/20 Page 2 of 12


 1   ECF No. 20. Respondent’s reply addresses petitioner’s claim of mental incompetence. ECF Nos.
 2   23-4.
 3           This matter is referred to the undersigned United States Magistrate Judge pursuant to 28
 4   U.S.C. § 636(b)(1)(B) and Local Rule 302(c). For the following reasons, the undersigned
 5   recommends that respondent’s motion to dismiss be granted.
 6           II.     Timeliness of the Petition
 7                   A.      Statute of Limitations
 8           AEDPA’s one-year statute of limitations provides in pertinent part:
 9                   A 1-year period of limitation shall apply to an application for a writ
                     of habeas corpus by a person in custody pursuant to the judgment of
10                   a State court. The limitation period shall run from the latest of –
11                   (A) the date on which the judgment became final by the conclusion
                     of direct review or the expiration of the time for seeking such review
12                   ....
13   28 U.S.C. § 2244(d)(1)(A).
14           The limitations period is statutorily tolled during the time in which “a properly filed
15   application for State post-conviction or other collateral review with respect to the pertinent
16   judgment or claim is pending . . . .” 28 U.S.C. § 2244(d)(2). A state petition is “properly filed,”
17   and thus qualifies for statutory tolling, if “its delivery and acceptance are in compliance with the
18   applicable laws and rules governing filings.” Artuz v. Bennett, 531 U.S. 4, 8 (2000). “The period
19   between a California lower court’s denial of review and the filing of an original petition in a
20   higher court is tolled – because it is part of a single round of habeas relief – so long as the filing is
21   timely under California law.” Banjo v. Ayers, 614 F.3d 964, 968 (9th Cir. 2010); see also Carey
22   v. Saffold, 536 U.S. 214, 216-17 (2002) (within California’s state collateral review system, a
23   properly filed petition is considered “pending” under Section 2244(d)(2) during its pendency in
24   the reviewing court as well as during the interval between a lower state court’s decision and the
25   filing of a petition in a higher court, provided the latter is filed within a “reasonable time”).
26           The limitations period may be equitably tolled if a petitioner establishes shows “‘(1) that
27   he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in
28   his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting
                                                         2
     Case 2:20-cv-00047-KJM-AC Document 25 Filed 12/02/20 Page 3 of 12


 1   Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). “The high threshold of extraordinary
 2   circumstances is necessary lest the exceptions swallow the rule.” Lakey v. Hickman, 633 F.3d
 3   782 (9th Cir. 2011) (citations and internal quotation marks omitted).
 4                  B.     Procedural Background
 5          The following dates and record facts are pertinent to the court’s timeliness analysis:
 6          • On October 10, 1996, in the Sacramento County Superior Court, petitioner Don C.
 7   Livingston was convicted by a jury of first-degree murder with a special circumstance finding
 8   that the killing occurred during the commission or attempted commission of a rape. On
 9   November 8, 1996, petitioner was sentenced to a prison term of life without the possibility of
10   parole. See Lodged Document (Lodg. Doc.) 1.
11          • The California Court of Appeal, Third Appellate District, affirmed petitioner’s
12   conviction by order filed February 25, 1999. Lodg. Doc. 2.
13          • Petitioner filed a petition for review in the California Supreme Court on March 31,
14   1999, which was summarily denied on May 26, 1999. Lodg. Docs. 3, 4.
15          • Petitioner filed pro se seven post-conviction state collateral challenges.1
16          • First petition for writ of habeas corpus was filed in the Sacramento County Superior
17   Court on May 25, 2000, and denied on July 25, 2000. Lodg. Docs. 5, 6.
18          • Second petition for writ of habeas corpus was filed in the Sacramento County Superior
19   Court on December 3, 2004, and denied on January 20, 2005.2
20          • Third petition for writ of habeas corpus was filed in the Sacramento County Superior
21   Court on April 12, 2010, and denied on June 7, 2010. Lodg. Docs. 7, 8.
22
     1
23     When available and where applicable, petitioner’s filing dates referenced herein reflect the
     prison mailbox rule, which deems a document served or filed on the date it was signed by the
24   prisoner and given to prison officials for mailing. See Houston v. Lack, 487 U.S. 266 (1988)
     (establishing prison mailbox rule); Campbell v. Henry, 614 F.3d 1056, 1059 (9th Cir. 2010)
25   (applying the mailbox rule to both state and federal filings by incarcerated inmates).
     2
26     Respondent states that “[a]s of the filing of this motion, Respondent has not yet received a copy
     of the second state habeas petition filed in the superior court. Therefore, Respondent is unable to
27   apply the mailbox rule” or provide a copy of the petition. ECF No. 12 at 2 n.3. These matters are
     not required by the court to address the merits of respondent’s motion to dismiss or plaintiff’s
28   claim of entitlement to equitable tolling.
                                                         3
     Case 2:20-cv-00047-KJM-AC Document 25 Filed 12/02/20 Page 4 of 12


 1             • Fourth petition for writ of habeas corpus was filed in the Sacramento County Superior
 2   Court on September 7, 2018, and denied on October 22, 2018. Lodg. Docs. 9, 10.
 3             • Fifth petition for writ of habeas corpus was filed in the Sacramento County Superior
 4   Court on February 19, 2019, and denied on April 17, 2019. Lodg. Docs. 11, 12.
 5             • Sixth petition for writ of habeas corpus was filed in the California Court of Appeal,
 6   Third Appellate District, on May 16, 2019, and summarily denied on May 24, 2019. Lodg. Docs.
 7   13, 14.
 8             • Seventh petition for writ of habeas corpus was filed in the California Supreme Court on
 9   July 29, 2019, and denied on November 13, 2019, citing In re Robbins, 18 Cal. 4th 770, 780
10   (1998) for the principle that “courts will not entertain habeas corpus claims that are untimely.”
11   Lodg. Docs. 15, 16.
12             • Petitioner filed the instant federal petition on December 30, 2019. ECF No. 1.
13                    C.      Analysis
14             Following the California Supreme Court’s denial of direct review on May 26, 1999,
15   petitioner had ninety days, or until August 24, 1999, to file a petition for writ of certiorari in the
16   United States Supreme Court. See Rule 13, Supreme Court Rules; Bowen v. Roe, 188 F.3d 1157,
17   1158-59 (9th Cir. 1999) (“[T]he period of ‘direct review’ in 28 U.S.C. § 2244(d)(1)(A) includes
18   the period within which a petitioner can file a petition for a writ of certiorari from the United
19   States Supreme Court, whether or not the petitioner actually files such a petition.”). Because
20   petitioner did not file a petition for writ of certiorari, his conviction became final on August 24,
21   1999.
22             Under AEDPA, in the absence of statutory or equitable tolling, petitioner had a period of
23   one year from August 25, 1999 to commence a federal habeas action. See Patterson v. Stewart,
24   251 F.3d 1243, 1246 (9th Cir. 2001) (commencement of limitations period excludes last day of
25   period for seeking direct review, by application of Fed. R. Civ. P. 6(a)). This one-year period
26   expired on August 24, 2000.
27             This limitations period was statutorily tolled during the pendency of petitioner’s first state
28   habeas petition, from May 25, 2000 through July 25, 2000, a period of sixty-one (61) days. See
                                                          4
     Case 2:20-cv-00047-KJM-AC Document 25 Filed 12/02/20 Page 5 of 12


 1   Pace, 544 U.S. at 410 (the limitation period is tolled while “a properly filed application for state
 2   post-conviction or other collateral review with respect to the pertinent judgment or claim is
 3   pending”). This period extended the end of the limitations period from August 24, 2000 to
 4   October 25, 2000. All of petitioner’s subsequent state petitions were filed after expiration of this
 5   extended limitations deadline and therefore did not statutorily toll the limitations period. See
 6   Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (“section 2244(d) does not permit the
 7   reinitiation of the limitations period that has ended before the state petition was filed”); see also
 8   Pace, 544 U.S. at 410 (a state petition that is untimely is not “properly filed” and has no tolling
 9   effect). As a result, the federal limitations period, with statutory tolling, expired on October 25,
10   2000.
11           Accordingly, unless petitioner can make a sufficient showing that he is entitled to
12   equitable tolling based on his alleged mental incompetence, this action must be dismissed as
13   untimely because filed more than nineteen years after expiration of AEDPA’s statute of
14   limitations. The court next addresses petitioner’s argument he is entitled to equitable tolling.
15           III.   Equitable Tolling Due to Mental Incompetence
16           In opposition to respondent’s motion to dismiss, petitioner contends that his alleged
17   mental incompetence supports equitable tolling of AEDPA’s limitations period and requires an
18   evidentiary hearing to further develop the record before this court rules on the matter. ECF No.
19   20. Respondent argues that petitioner’s equitable tolling claim is too general and conclusory to
20   support further inquiry and, in any case, is unsupported by petitioner’s prison housing and mental
21   health records. ECF No. 23.
22                  A.      Legal Standards
23           Entitlement to equitable tolling requires a showing that petitioner pursued his rights
24   diligently but some extraordinary circumstance stood in his way. Pace, 544 U.S. at 418.
25   Equitable tolling is appropriate only if “ ‘extraordinary circumstances beyond a prisoner’s
26   control make it impossible to file a petition on time.’ ” Laws v. Lamarque, 351 F.3d 919, 922
27   (9th Cir. 2003) (quoting Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003)). Petitioner bears
28   ////
                                                         5
     Case 2:20-cv-00047-KJM-AC Document 25 Filed 12/02/20 Page 6 of 12


 1   the burden of demonstrating entitlement to equitable tolling. Miranda v. Castro, 292 F.3d 1063,
 2   1065 (9th Cir. 2002).
 3          “A petitioner seeking equitable tolling on the grounds of mental incompetence must show
 4   extraordinary circumstances, such as an inability to rationally or factually personally understand
 5   the need to timely file, or a mental state rendering an inability personally to prepare a habeas
 6   petition and effectuate its filing.” Orthel v. Yates, 795 F.3d 935, 938 (9th Cir. 2015) (citing Bills
 7   v. Clark, 628 F.3d 1092, 1099-1100 (9th Cir. 2010)). “[T]he petitioner must [also] show
 8   diligence in pursuing the claims to the extent he could understand them, but that the mental
 9   impairment made it impossible to meet the filing deadline under the totality of the circumstances,
10   including reasonably available access to assistance.” Bills, 628 F.3d at 1100. “Where the record
11   is amply developed, and where it indicates that the petitioner's mental incompetence was not so
12   severe as to cause the untimely filing of his habeas petition, a district court is not obligated to
13   hold evidentiary hearings to further develop the factual record, notwithstanding a petitioner's
14   allegations of mental incompetence.” Roberts v. Marshall, 627 F.3d 768, 773 (9th Cir. 2010)
15   (cited with approval in Orthel, 795 F.3d at 939-40).
16                  B.       The Parties’ Arguments
17          Petitioner initially alleged entitlement to equitable tolling in his petition, by responding to
18   a form question concerning timeliness as follows:
19                  Bills v. Clark (9th Cir. 2011) 628 F.3d [sic] mental impairment that
                    interfered with petitioner’s ability to understand deadlines or prepare
20                  and file. (Please see Exhibit 1) [sic]
21   ECF No. 1 at 33 (with minor corrections). Exhibit 1 is petitioner’s argument in support of his
22   diminished capacity claim, which he has labeled his “defense case.” Id. at 11-9. Petitioner states
23   therein that Dr. Jeffrey Miller, a licensed criminal psychologist, on an undisclosed date, found
24   that petitioner’s IQ scores ranged from 76 to 83. Id. at 11. Dr. Miller noted that petitioner, as a
25   young student, scored a 93 IQ and was then suspected to be hyperactive with Attention Deficit
26   Disorder (ADD) and possible neurological dysfunction. Id. at 12. Dr. Miller opined that
27   plaintiff’s mental capacity had deteriorated over time, consistent with an individual acting
28   impulsively without recognizing the consequences of his acts. Id.
                                                         6
     Case 2:20-cv-00047-KJM-AC Document 25 Filed 12/02/20 Page 7 of 12


 1          In opposition to respondent’s motion to dismiss, petitioner references the alleged failure of
 2   his trial counsel to pursue a diminished capacity defense in support of his contention that
 3   “equitable tolling was not available to petitioner whose failure to file the federal habeas petition
 4   on time arose from the court’s failure to see petitioner has diminished capacity.” ECF No. 20 at
 5   2. He asks, “[h]ow can the court expect petitioner all of a sudden to understand equitable
 6   tolling?” Id. Petitioner asserts that he “has a long list of being in [] mental hospitals [where his]
 7   mental competency was never questioned” [sic] and while in prison he “has been part of EOP and
 8   [an] ADA participant.” Id. Moreover, “throughout his entire prison term [other] inmates [have
 9   been] helping [him] with his legal papers[.]” Id.
10          Respondent replies that “[p]etitioner makes a conclusory allegation that he suffers from a
11   mental illness, but fails to detail the exact nature of his alleged mental illness, the precise time
12   period he suffered from any impairments, and how they prevented him from sooner challenging
13   his conviction. Instead, he presents his claim in generalized terms. His claim for equitable tolling
14   is deficient because he does not identify facts that show any mental impairment caused his delay.”
15   ECF No. 23 at 3. Respondent further asserts that “[p]etitioner’s health records do not suggest he
16   is entitled to an equitable remedy.” Id. More specifically, respondent argues:
17                  Petitioner does not show, nor do his health records suggest, that he
                    suffered from a severe mental impairment during the year that the
18                  limitation period ran (from August 1999 to October 2000). Rather,
                    Petitioner’s records show that Petitioner was housed in general
19                  population and was not in the prison mental health treatment program
                    from 1997 to October 2000, around the time the limitation period
20                  expired. (Attachment 1 [list of petitioner’s housing and mental health
                    placements from 1996 to the present]). When Petitioner did receive
21                  mental health treatment, he was placed in the Correctional Clinical
                    Case Management System (CCCMS).                 (See Lod. Doc. 17
22                  [petitioner’s prison health/mental health records.).3 The records
                    indicate that he participated as an outpatient in CCCMS, and he was
23                  usually housed in the general prison population.
24   ECF No. 23 at 3.
25   ////
26
     3
27     Respondent submitted these extensive records (totaling more than 800 pages) to this court “in
     the order they were received from the prison,” viz., not in a consistently chronological order. See
28   ECF No. 23 at 3 n.1.
                                                       7
     Case 2:20-cv-00047-KJM-AC Document 25 Filed 12/02/20 Page 8 of 12


 1          Finally, respondent argues that petitioner has not demonstrated how he was diligent in
 2   attempting to pursue his habeas claims notwithstanding his alleged mental incompetence.
 3                  C.      Analysis
 4          To qualify for equitable tolling, petitioner must demonstrate that his alleged mental
 5   incompetence made it impossible for him to file the petition for the entire nineteen-year period
 6   commencing on or before October 25, 2000 (when the extended statutory limitations period
 7   expired) through December 30, 2019 (when petitioner filed the instant petition).
 8          This inquiry necessarily commences with the period from July 25, 2000 (the date
 9   petitioner’s first state habeas petition was denied and conclusion of statutory tolling) through
10   October 25, 2000 (the date the extended limitations period expired). Petitioner was then housed
11   within the General Population (GP), without receiving specialized mental health services. See
12   ECF No. 23-1 at 1-3 (Reply, Attachment 1). Although petitioner was transferred to the
13   Correctional Clinical Case Management System (CCCMS) on December 20, 2000, where he
14   received enhanced mental health services, this occurred nearly two months after expiration of the
15   limitations period. Id.4 Moreover, the services provided by CCCMS are directed to inmates who
16   exhibit stable functioning within the general population.5
17   4
        Petitioner was initially housed in CCCMS when he entered CDCR, for a period of four months
18   (November 1996 to February 1997). See ECF No. 23-1 at 1-3 (Reply, Attachment 1). From
     February 28, 1997 until December 20, 2000, petitioner was housed in GP. Petitioner was
19   transferred back to CCCMS on December 20, 2000, where he remained until August 27, 2013,
     when he was transferred back to GP. He remained housed in GP until May 5, 2015, when he was
20   returned to CCCMS. Petitioner received CCCMS services until March 20, 2018, when he was
     again transferred to GP. Petitioner remained a GP inmate until February 26, 2019, when was
21
     again transferred to CCCMS; he remained at CCCMS until February 12, 2020, when he was
22   again transferred to GP, where he appears to remain at this time. Id.
     5
        As set forth in CDCR’s most recent Program Guide Overview of its Mental Health Services
23   Delivery System (MHSDS), and as provided by respondent, CCCMS is designed for inmates
     whose mental condition meets the following criteria:
24
                    • Stable functioning in the general population, Administrative
25                  Segregation Unit (ASU) or Security Housing Unit (SHU); and
                    • Criteria not met for higher levels of care; and
26                  • Exhibits symptom control, or is in partial remission as a result of
                    treatment.
27                  • These conditions usually result in Global Assessment of
                    Functioning (GAF) scores of 50 and above.
28                  • CCCMS . . . provide[s] care, monitoring and follow-up services to
                                                       8
     Case 2:20-cv-00047-KJM-AC Document 25 Filed 12/02/20 Page 9 of 12


 1          In contrast, the Enhanced Outpatient Program (EOP), which petitioner states he “has been
 2   part,” ECF No. 20 at 2, supports inmates with “acute onset or significant decompensation of a
 3   serious mental disorder” and “inability to function in General Population.”6 However, the record
 4   of petitioner’s prison housing and mental health placements does not reflect that he ever received
 5   EOP services. See ECF No. 23-1 at 1-3 (Reply, Attachment 1). “‘[A] petitioner’s statement,
 6   even if sworn, need not convince a court that equitable tolling is justified should countervailing
 7   evidence be introduced.’” Roberts, 627 F.3d at 773 (quoting Laws, 351 F.3d at 924).
 8          Petitioner’s GP placement throughout the period when the statute of limitations expired,
 9   without evidence that he was receiving enhanced mental health services, indicates that petitioner
10   was unencumbered by a significant mental impairment at that time. Petitioner’s 800-page
11   medical record appears to include only two mental health records for the year 2000, neither of
12   which reflect that petitioner had a disabling mental impairment at that time.7 See Lod. Doc. 17.
13   Petitioner’s additional statements that he is an “ADA [Americans with Disabilities Act]
14   participant,” ECF No. 20 at 2, has Attention Deficit Disorder (ADD) and lower-than-average IQ,
15   ECF No. 1 at 11-2, lack specificity and supporting documentation, both in general and for the
16
                    inmate-patients whose condition is relatively stable and whose
17                  symptoms are largely controlled. . . . While mentally disordered,
                    these inmate-patients can function in the general population and do
18                  not require a clinically structured, therapeutic environment.

19   ECF No. 23-2 at 2 (Reply, Attachment 2) (MHSDS Program Guide Overview, Chapter One, p.
     12-1-7); also at https://cchcs.ca.gov/wp-content/uploads/sites/60/MH/MH-Program-Guide.pdf
20   “We may take judicial notice of a record of a state agency not subject to reasonable dispute.”
     City of Sausalito v. O’Neill, 386 F.3d 1186, 1224 n.2 (9th Cir. 2004); see also Fed R. Evid. 201.
     6
21     See ECF No. 23-2 at 2 (Reply, Attachment 2) (MHSDS Program Guide Overview, Chapter
     One, p. 12-1-7); also at https://cchcs.ca.gov/wp-content/uploads/sites/60/MH/MH-Program-
22   Guide.pdf (see n.5, supra).
     7
       On March 16, 2000, while housed in GP, petitioner completed a voluntary ten-week anger
23   management course for which he received an “excellent” commendation for his participation and
     attitude addressing “issues of anger management, communication skills, remorse, and gaining
24   insight.” Lodg. Doc. 17 (ECF No. 24-1 at 119-20). On December 15, 2000, in support of
     petitioner’s transfer from GP to CCCMS, the reporting clinician determined that petitioner, who
25   was prescribed psychotropic medication, had a Global Assessment of Functioning (GAF) of 60.
26   Lodg. Doc. 17 (ECF No. 24-1 at 117-18). At that time, the American Psychiatric Association’s
     Diagnostic and Statistical Manual of Mental Disorders (DSM) described a GAF of 60 as
27   reflective of “Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic
     attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends,
28   conflicts with peers or co-workers).” DSM-IV (4th ed. 1994) at 32.
                                                        9
     Case 2:20-cv-00047-KJM-AC Document 25 Filed 12/02/20 Page 10 of 12


 1   relevant period. Petitioner’s statement that he relies on other prisoners to prepare his legal papers,
 2   ECF No. 20 at 2, also fails to support a finding of mental incompetence because it is a common
 3   practice for prisoners to rely on the assistance of other prisoners to pursue their legal claims.
 4          In addition, the fact that petitioner filed multiple state habeas petitions between 2004 and
 5   2019, during the period for which he seeks equitable tolling, indicates that he remained capable of
 6   pursuing his legal claims, even while housed in CCCMS and whether or not he depended on the
 7   assistance of other prisoners. See Yeh v. Martel, 751 F.3d 1075, 1078 (9th Cir. 2014) (“[I]t
 8   cannot be that his mental impairment was so severe as to be the but-for cause of his delay”
 9   because, inter alia, petitioner “was able to file a state habeas petition in three different California
10   venues . . . refut[ing] a claim of impairment so debilitating that one could not ‘rationally or
11   factually’ understand the meaning of a deadline.”); accord, Gaston v. Palmer, 417 F.3d 1030,
12   1035 (9th Cir. 2005) (affirming district court’s rejection of equitable tolling based on mental
13   impairment on the ground that petitioner had filed state court petitions during the federal
14   limitations period) (cited with approval in Roberts, 627 F.3d at 773); see also Bills, 628 F.3d at
15   1100 (a petitioner’s diligence includes “seeking assistance with what he could not do alone”).
16          Petitioner’s pursuit of multiple state petitions during the relevant period undermines his
17   argument that his alleged mental incompetence stood in the way of timely filing his federal
18   petition, Holland, 560 U.S. at 649, and instead indicates lack of diligence in pursuing federal
19   relief. “The petitioner . . . always remains accountable for diligence in pursuing his or her rights.”
20   Bills, 628 F.3d at 1100.
21          For these reasons, the court finds that petitioner has failed to present evidence supporting
22   a reasonable inference that his alleged mental incompetence was an extraordinary circumstance
23   beyond his control that made it impossible for him to timely prepare and file his federal petition.
24   See Laws, 351 F.3d at 922; Pace, 544 U.S. at 418. Further, petitioner has not made “a non-
25   frivolous showing that he had a severe mental impairment during the filing period that would
26   entitle him to an evidentiary hearing.” Bills, 628 F.3d at 1100. Because petitioner has failed to
27   demonstrate entitlement to equitable tolling based on his alleged mental incompetence, the
28   ////
                                                         10
     Case 2:20-cv-00047-KJM-AC Document 25 Filed 12/02/20 Page 11 of 12


 1   undersigned finds that the instant federal petition was untimely filed under AEDPA’s statute of
 2   limitations and should therefore be dismissed.
 3          IV.     Plain English Summary for Pro Se Plaintiff
 4          The magistrate judge is recommending that the motion to dismiss be granted, because you
 5   filed your federal habeas petition more than 19 years too late. You can’t get equitable tolling
 6   because you haven’t shown that mental incompetence kept you from filing a federal petition by
 7   the deadline, and until now. Having a diagnosis or receiving mental health treatment isn’t enough
 8   to show incompetence. Because your prison records are inconsistent with true incompetence,
 9   there is no need for an evidentiary hearing. Also, the fact that you filed petitions in state court
10   shows that you were capable of filing documents in court.
11          V.      Conclusion
12          Accordingly, for the reasons set forth above, IT IS HEREBY RECOMMENDED that:
13          1. Respondent’s motion to dismiss, ECF No. 12, be GRANTED; and
14          2. This action be dismissed with prejudice because untimely filed.
15          These findings and recommendations are submitted to the United States District Judge
16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty (30) days
17   after service of these findings and recommendations, any party may file written objections with
18   the court and serve a copy on all parties. Such a document should be captioned “Objections to
19   Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be
20   filed and served within seven days after service of the objections. The parties are advised that
21   failure to file objections within the specified time may waive the right to appeal the District
22   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23          If petitioner files objections, he may also address whether a certificate of appealability
24   should issue and, if so, why and as to which issues. Pursuant to Rule 11 of the Federal Rules
25   Governing Section 2254 Cases, this court must issue or deny a certificate of appealability when it
26   enters a final order adverse to the applicant. A certificate of appealability may issue only “if the
27   ////
28   ////
                                                        11
     Case 2:20-cv-00047-KJM-AC Document 25 Filed 12/02/20 Page 12 of 12


 1   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
 2   2253(c)(2).
 3   DATED: December 1, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      12
